Blackford, J.
The defendant in error, as administrator of Stephen Timmons, deceased, filed a petition in the Probate Court of Tippecanoe county, for an order to sell certain real estate of the intestate. There were several defendants, one of whom was Amelia Timmons.
The Court granted an order for the sale of the real estate described in the petition.
J. Pettit and S. A. Huff, for the plaintiff.
D. Mace and W. C. Wilson, for the defendant.
The defendants below are the plaintiffs in error.
One of the assignments of error is, that a final decree is taken against an infant defendant, Amelia Timmons, without the appointment of a guardian ad litem for her, and upon the appearance by attorney.
To that assignment, the defendant in error (the petitioner) pleaded that, at the time of the rendition of the decree, the said Amelia was of full age.
Demurrer to the plea.
This demurrer must be sustained. The said assignment of error is correctly filed in this Court, if the error complained of appears in the transcript. If such error does not appear on the face of the transcript, the proper plea is, in nullo est erratum.
This not being a case relating to a will, we must be governed in our decision by what appears in the transcript. R. S. p. 634, s. 54.
Per Curiam.
The demurrer is sustained.